Citation Nr: 1548542	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-17 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran had active military service from January 1971 to April 1972, including service in Republic of Vietnam.  The Veteran was awarded the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1. The Veteran served as a Light Weapons Infantryman and was awarded the CIB for his combat service in Vietnam. 

2. Resolving reasonable doubt in the Veteran's favor, the Veteran currently has tinnitus and he began having symptoms of tinnitus after noise exposure during service, which has continued to the present time.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154(a)(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veterans Claims Assistance Act of 2000 (VCAA) provides, VA has a duty to notify and assist claimants in substantiating a claim for benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2015).  In this decision however, the Board grants service connection for tinnitus, which is a complete grant of this benefit.  As such, a discussion of VCAA compliance is not needed.  The Veteran is not prejudiced by the Board's determination.  

Service Connection - Tinnitus 

The Veteran seeks service connection for bilateral tinnitus.  He maintains that his tinnitus is attributable to excessive noise exposure during active service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Listed chronic diseases are presumed to have been incurred in service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  Also, the second and third elements may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Tinnitus is considered a chronic disease. Fountain v. McDonald, 27 Vet. App. 258 (2015)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has had tinnitus, or ringing in his ears, since service. See, e.g., Initial Claim for Service Connection; VA Form 9; July 2012 Notice of Disagreement; and April 2012 Statement in Support of Claim.  In an April 2012 Statement in Support of his Claim, the Veteran specified that he was exposed to acoustic trauma in the course of his duties as a Light Weapons Infantryman during combat, to include exposure to weapons/artillery noise. 

As an initial matter, the Veteran is competent to assert that he currently has tinnitus. Tinnitus is the type of condition for which lay testimony is competent. Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, on VA examination in June 2012, tinnitus was noted.  A current disability is present.

Additionally, the Veteran asserts that he was exposed to acoustic trauma in the course of his duties as a Light Weapons Infantryman in Vietnam.  The Board points out that the Veteran engaged in combat with the enemy.  This is confirmed by the Veteran's receipt of a CIB. See DD Form 214.  Moreover, his DD Form 214 confirms his military occupational specialty (MOS) of Light Weapons Infantryman.  Accordingly, the Veteran's statements are consistent with the circumstances, conditions, or hardships of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  There is no clear and convincing evidence to the contrary.  Accordingly, in-service acoustic trauma/noise exposure is conceded.

Given that the Veteran currently has tinnitus and was exposed to acoustic trauma in-service, the crux of this case rests upon the determination as to whether the Veteran's current tinnitus is related to his in-service noise exposure.  

In this regard, the Board recognizes the negative evidence of record.  The Veteran's service treatment records do not show complaints or findings associated with tinnitus.  Also, the June 2012 VA audiology examiner opined that the Veteran's tinnitus was not related to his in-service noise exposure.   

Nonetheless, the Board finds that this negative evidence is not fatal to the Veteran's claim.  Indeed, although the Veteran's service treatment records are silent for tinnitus, as previously noted, tinnitus is the type of condition for which lay testimony is competent. Layno, supra, at 469.  Moreover, the Veteran has competently described his ongoing tinnitus symptoms since service; the Board has no reason to doubt the credibility of such statements as they have been consistently reported and are not otherwise contradicted by the record.  

The Board also finds that the medical opinion resulting from the June 2012 VA examination is inadequate for adjudicative purposes.  The examiner not only relied on the absence of contemporaneous medical evidence/evidence of acoustic trauma to support his opinion, but he also failed to consider the Veteran's competent and credible lay assertions.  Thus, his supporting rationale was incomplete. See, Jones v. Shinseki, 23 Vet. App. 382 (2010); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); Buchanan, supra; Accordingly, the June 2012 VA medical opinion is of little to no probative value.  

As noted previously, tinnitus is considered one of the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  Based on the lay evidence outlined above, the Board finds that, consistent with 38 C.F.R. § 3.303(b), the Veteran's competent and credible account of the onset and frequency of his tinnitus symptoms satisfies the third element of service connection by demonstrating a continuity of symptomatology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


